     Case 5:20-cv-00159-JAK-JPR Document 20 Filed 09/24/20 Page 1 of 1 Page ID #:241



 1
 2                                                                 JS-6
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    MICHAEL W. DUDZINSKY,             ) Case No. EDCV 20-0159-JAK (JPR)
                                        )
12                       Petitioner,    )
                                        )          J U D G M E N T
13                  v.                  )
                                        )
14    GIGI MATTESON, Warden, et         )
      al.,                              )
15                                      )
                         Respondents.   )
16
17          Pursuant to the Order Accepting Findings and Recommendations
18    of U.S. Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the Petition is dismissed without
20    prejudice.
21
               6HSWHPEHU
22    DATED:
                                         JOHN A. KRONSTADT
23                                       U.S. DISTRICT JUDGE
24
25
26
27
28
